Citation Nr: 0319835	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


WITNESS AT HEARING ON APPEAL

Appellant's nephew




ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant is the widow of a deceased veteran of World War 
I, who died in January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Detroit, Michigan, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The case was remanded by the Board in July 2001, after which 
it was returned to the Board in November 2002.  


REMAND

Under 38 C.F.R. § 19.9(a)(2) (2002), the Board was authorized 
to obtain additional evidence, clarify evidence, correct a 
procedural defect and undertake additional action essential 
for a proper appellate decision.  In the present appeal, 
pursuant to the authority of 38 C.F.R. § 19.9(a)(2), the 
veteran's VA outpatient treatment folder dating from the 
1950's was obtained in accordance with a Board Development 
Memo of December 2002; however, the terminal VA hospital 
records sought by the Board could not be found.  

The United States Court of Appeals for the Federal Circuit 
has recently held that the provisions of 38 C.F.R. 
§ 19.9(a)(2) are invalid because, in combination with 
38 C.F.R. § 20.1304 (2002), they allow the Board to consider 
additional evidence without having remanded the matter to the 
RO for initial consideration of the evidence developed by the 
Board and without having obtained a waiver from the claimant 
of such RO consideration.  Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).    

In addition, the VA medical opinion dated in July 2002 
indicating that it is "not likely" that the veteran's 
service-connected arteriosclerotic heart disease contributed 
to his death is legally (not medically) inadequate for the 
purposes of this appeal, and it must be supplemented, if 
possible.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should return the claims file 
and the veteran's VA outpatient treatment 
folder to the VA physician who provided a 
medical opinion in this appeal in July 
2002 for a supplemental opinion.  If that 
individual is no longer available, the 
claims file and VA outpatient treatment 
folder should be sent to another VA 
physician with appropriate expertise for 
review.  In either case, the reviewing 
physician is requested to provide a 
medical opinion, based upon a review of 
all of the relevant evidence, as to 
whether it is (a) likely (more than 50% 
probability); (b) unlikely (less than 50% 
probability); or (c) at least as likely 
as not (50% probability) that the 
service-connected arteriosclerotic heart 
disease contributed substantially or 
materially to the cause of the veteran's 
death in January 1962.  The reviewing 
physician is requested to choose one of 
the three alternatives listed above to 
answer the question posed by the Board, 
and the complete rationale for this 
medical opinion must also be provided.  

2.  Next, the RO should undertake any 
additional development it determines to 
be warranted in this case.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim 
seeking service connection for the cause 
of the veteran's death based on all 
evidence received since its most recent 
consideration of this claim.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, the 
appellant and her representative should 
be furnished a supplemental statement of 
the case and provided an appropriate 
opportunity to respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.

The appellant need take no further action unless she is 
otherwise informed, but she may furnish additional evidence 
and argument on the remanded matter while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




